DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1-4 and 6 are objected to because of the following informalities:  
Claims 1 and 2: every instance of the clause “base end portion” (e.g., claim 1, ln.16 and claim 2, ln.3) should be amended to recite “base end portion side” so that the claim nomenclature is consistent.
Claim 2 Ln.2: the clause “the width dimension” should be amended to recite “the smaller width dimension” so that the nomenclature is consistent with that of claim 1.
Claim 3 Ln.5: the clause “on the tip portion side of the first protrusion” should be amended to recite “on the tip portion side of the elastic portion”.  Examiner believes that Applicant made a typographical error since line 4 of claim 1 clearly indicates that the tip portion is with respect to the “elastic portion” and not the “first protrusion”.
Claim 3 Ln.7: the clause “an end edge on the base end portion of the first narrow portion” should be amended to recite “an end edge on the base end portion of the elastic portion”.  Examiner believes that Applicant made a typographical error since claim 1 clearly defines the “base end portion side” and “first narrow portion” with respect to the elastic portion (i.e., claim 1 
Claim 4 Ln.2: the clause “the width dimension” should be amended to recite “the smaller width dimension” so that the nomenclature is consistent with that of claim 1.
Claim 6 Ln.2: the clause “which has the width dimension” should be amended to recite “which has a width dimension” in order to provide the proper antecedent basis for the “second narrow portion”.
The Office requests Applicant’s cooperation in reviewing the claims and correcting any other remaining informalities present in the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

See next page→
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Namikawa (US 20130323547) in view of Tabei (JPH 0193019) (of record, cited in the IDS, including Original Document).
Regarding claim 1, Namikawa discloses (Figs.1-3 and 11):
A breaker comprising a fixed piece (2) having a fixed contact (21), a movable piece (4) having a plate-shaped and elastically deformable elastic portion (43) and a movable contact (3) which is formed at a tip portion (See Figure Below) of the elastic portion (43) and is pushed to be in contact (See Fig.2) with the fixed contact (21), a thermally actuated element (5) which deforms in accordance with a temperature change ([0071]) to thereby shift the state of the movable piece (4) from a conductive state (Fig.2) in which the movable contact (3) is in contact with the fixed contact (21) to a cut-off state (Fig.3) in which the movable contact (3) is separated from the fixed contact (21), and a case (7) which accommodates the fixed piece (2), the movable piece (4), and the thermally actuated element (5), wherein the movable piece (4) is cantilevered (See Figs.2-3: movable piece 4 is a cantilever to move between the conductive state and cut-off state) and supported by the case (7) on a base end portion side (See Figure Below) of the elastic portion (43).

See next page→

    PNG
    media_image1.png
    779
    774
    media_image1.png
    Greyscale

However, Namikawa does not disclose:
The elastic portion includes a first narrow portion having a smaller width dimension in a short direction perpendicular to a longitudinal direction of the elastic portion than that of the base end portion, and the first narrow portion has an arc-shaped contour in a plan view seen from a thickness direction of the elastic portion.
Tabei however teaches (Fig.2):


    PNG
    media_image2.png
    846
    905
    media_image2.png
    Greyscale

See next page→

Regarding claim 2, Tabei further teaches:
Wherein the smaller width dimension (See Figure of Claim 1) of the first narrow portion (See Figure of Claim 1) is gradually and continuously decreased with respect to the base end portion (See Figure of Claim 1) (See Figure of Claim 1: From the Base End Portion, the width continues to decrease until the First Narrow Portion).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Tabei to further modify the device of modified Namikawa such that the smaller width dimension of the first narrow portion is gradually and continuously decreased with respect to the base end portion, as claimed, in order to achieve the improved actuation of the elastic portion of the movable piece as described in claim 1 above.
Regarding claim 3, Namikawa further discloses:
Wherein the elastic portion (43) is provided with a first protrusion (44- See Figure of Claim 1) protruding toward ([0098]) the thermally actuated element (5) on the base end portion 
Alternatively, as discussed in claim 1 above, Namikawa does not disclose:
The base end portion side of the first narrow portion.
Tabei however teaches:
The base end portion side of the first narrow portion (See Figure of Claim 1 for the Base End Portion Side and First Narrow Portion).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Tabei to further modify the device of modified Namikawa such that the end edge is formed on the base end portion side of the first narrow portion of the elastic portion, as claimed, in order to achieve the improved actuation of the elastic portion of the movable piece as described in claim 1 above.
Regarding claim 4, Tabei further teaches:
Wherein a minimum width portion (See Figure Below), at which the width dimension of the first narrow portion (See Figure of Claim 1) is the smallest (See Figure Below), is located on the base end portion side (See Figure of Claim 1) of a middle (See Figure Below) in the 

    PNG
    media_image3.png
    674
    834
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Tabei to further modify the device of modified Namikawa such that the first narrow portion has minimum width portion that is located on the base end portion side of a middle in the longitudinal direction between the first protrusion and the second protrusion, as claimed, in order to achieve the improved actuation of the elastic portion of the movable piece as described in claim 1 above.
Regarding claim 5, Namikawa further discloses:

However, Namikawa does not disclose:
The minimum width portion is located between the third protrusion and the fourth protrusion.
However, as described in claim 4 above, Tabei teaches:
The minimum width portion (See Figure of Claim 4):
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the teaching of Tabei to further modify the device of modified Namikawa such that when the elastic portion is formed with the minimum width portion, the minimum width portion is placed in a location between the third protrusion and the fourth protrusion, as claimed, in order to achieve the improved actuation of the elastic portion of the movable piece as described in claim 1 above.
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 6, Tabei further teaches:
Wherein the elastic portion (See Figure of Claim 1) has a second narrow portion (See Figure of Claim 1), which has a width dimension smaller (See Figure of Claim 1) than the first narrow portion (See Figure of Claim 1), arranged on the tip portion side (See Figure of Claim 1) of the first narrow portion (See Figure of Claim 1), and the movable contact (5) is formed in the second narrow portion.
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Tabei to further modify the device of modified Namikawa such that the elastic portion has a second narrow portion that is formed on the tip portion side of the first narrow portion so that the movable contact is formed in the second narrow portion, and such that the second narrow portion has a smaller width than the first narrow portion, as claimed, in order to achieve the improved actuation of the elastic portion of the movable piece as described in claim 1 above.
Furthermore, modifying the width of the width dimension of the second narrow portion such that it has a desired width, including as claimed (i.e., having a width smaller than the first narrow portion), would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would do in order to achieve the improved actuation of the elastic portion of the movable piece as described in claim 1 above, since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
See next page→
KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 7, modified Namikawa further teaches:
A safety circuit (Namikawa: 202) for an electrical device (Namikawa: 200) comprising the breaker according to claim 1 (See Rejection of Claim 1).
Regarding claim 8, modified Namikawa further teaches:
A secondary battery pack (Namikawa: 201 and See Title) comprising the breaker according to claim 1 (See Rejection of Claim 1).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as being drawn to other thermal switches that have a movable piece with a varied width (US 4862133, US 20130299323) and/or other thermal switch with a PTC thermistor (US 9831056, US 20160035521, US 20160035522, US 20140334055, US 20140285308).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
See next page→

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN S SUL/Primary Examiner, Art Unit 2835